Citation Nr: 0211443	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for speech aphasia.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Whether there was clear and unmistakable error in the 
March 1, 2000, rating decision, denying service connection 
for organic heart disease, chronic headaches, dermatitis, 
seizures, peripheral neuropathy, tinnitus, bladder injury, 
conjunctivitis, and photo sensitivity.  

4.  Entitlement to an initial rating in excess of 30 percent 
for dysthymic disorder of organic etiology.

5.  Entitlement to an effective date prior to October 3, 
1992, for the grant of service connection for a dysthymic 
disorder rated as 30 percent disabling.


(The issues of entitlement to service connection for multiple 
chemical sensitivity, hemorrhoids, diabetes mellitus, organic 
heart disease, chronic headaches, dermatitis, seizures, 
peripheral neuropathy, tinnitus, a bladder injury, 
conjunctivitis and photo sensitivity, a lung disorder, 
generalized arthritis of multiple joints, sinusitis with 
facial pain, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his doctor and friend at RO hearing held in 
July 1994
The veteran and his spouse at travel board hearing held in 
July 2000


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995, March 2000, April 2001, and 
April 2002 rating decisions of the Detroit, Michigan, 
Department of Veterans Affairs (VA), Regional Office (RO).

The June 1995 rating decision denied entitlement to service 
connection for a pulmonary disability, arthritis of multiple 
joints, and sinusitis with facial pain, each claimed as a 
residual of exposure to methyl ethyl keytone and jet fuel.  
The March 2000 rating decision denied service connection for 
an organic heart disease, chronic headaches, dermatitis, 
seizures, peripheral neuropathy, tinnitus, residuals of a 
bladder injury, conjunctivitis, and photo sensitivity.

By history, in November 1996, the Board denied entitlement to 
service connection for an acquired psychiatric disorder, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By order dated in October 1997, 
the Court granted a joint motion for remand, vacated the 
Board's decision and remanded the matter to the Board.  In 
March 1998, the Board remanded the matter to the RO to obtain 
additional development.  In November 2000, the Board granted 
service connection.  In April 2001, the RO effectuated the 
Board's decision granting service connection for a dysthymic 
disorder of organic etiology, and assigned a 30 percent 
rating, effective October 3, 1992.  

The April 2002 rating decision denied the veteran's claim 
that the rating decision of March 1, 2000 contained clear and 
unmistakable error, denied entitlement to service connection 
for speech aphasia, multiple chemical sensitivity, chronic 
fatigue syndrome, hemorrhoids and diabetes, and denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

The Board is undertaking additional development on the issues 
of entitlement to service connection for multiple chemical 
sensitivity, hemorrhoids, diabetes mellitus, organic heart 
disease, chronic headaches, dermatitis, seizures, peripheral 
neuropathy, tinnitus, a bladder injury, conjunctivitis and 
photo sensitivity, a lung disorder, generalized arthritis of 
multiple joints, sinusitis with facial pain, and entitlement 
to a total rating based on individual unemployability due to 
service-connected disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2000) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2000) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
the claims adjudicated herein.

2.  A diagnosis of speech aphasia has not been made.

3.  A diagnosis of chronic fatigue syndrome has not been 
made.

4.  There exists a pending active appeal of the rating 
decision dated March 1, 2000, which denied entitlement to 
service connection for organic heart disease, chronic 
headaches, dermatitis, seizures, peripheral neuropathy, 
tinnitus, bladder injury, conjunctivitis, and photo 
sensitivity.  

5.  Neither the rating criteria in effect prior to, nor 
after, November 7, 1996, are more favorable to the veteran.

6.  Since October 3, 1992, the veteran's dysthymic disorder 
has been manifested by psychomotor retardation, impaired 
sleep, isolation, and low self esteem, productive of no more 
than definite occupational and social impairment or 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 

7.  The RO received the veteran's informal claim seeking 
service connection for an acquired psychiatric disorder on 
October 30, 1992, many years post service.  


CONCLUSIONS OF LAW

1.  Speech aphasia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

3.  The March 1, 2000 rating decision which denied service 
connection for organic heart disease, chronic headaches, 
dermatitis, seizures, peripheral neuropathy, tinnitus, 
bladder injury, conjunctivitis, and photosensitivity is on 
appeal and not subject to a claim of clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(2001).

4.  The criteria for an initial rating in excess of 30 
percent for a dysthymic disorder of organic etiology have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9433 (effective from November 7, 
1996); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

5.  The requirements for the assignment of an effective date 
prior to October 3, 1992, for the grant of service connection 
for a dysthymic disorder rated as 30 percent disabling have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist-VCAA

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  The appealed rating decisions apprised the veteran 
of the reasons and bases for the VA decisions.  Statements of 
the case, and supplemental statements of the case apprised 
the veteran of the law applicable in adjudicating the appeal.  
The correspondence also reflects that the veteran's attorney 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that VA has satisfied its duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and non-VA treatment records.  The 
veteran's Social Security Administration (SSA) reports are 
also of record.  Additionally, the veteran has been afforded 
VA and private examinations in relation to the status of his 
increased rating claim.  In light of the evidence of record, 
the Board finds that no practical benefit would be served to 
the veteran by delaying appellate adjudication of this 
appeal.  VA has fulfilled its duty to assist.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Service Connection

The veteran seeks entitlement to service connection for 
speech aphasia and chronic fatigue syndrome.  Service 
connection may be established for disability due to an injury 
or disease contracted in active service or for aggravation of 
a preexisting injury or disease during active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).  Service connection may be granted for 
a chronic disease, including organic disease of the nervous 
system, if manifest to a degree of 10 percent or more within 
one year from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there generally must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

The veteran has testified and submitted statements 
maintaining that his speech aphasia and chronic fatigue 
syndrome stem from being exposed to jet fuel and other 
chemical toxins while repairing aircraft fuel tank systems in 
service. 

After carefully reviewing and weighing the pertinent evidence 
of record, the Board finds that entitlement to service 
connection for speech aphasia or chronic fatigue syndrome is 
not warranted.  While the record contains numerous VA and 
non-VA medical reports, there is no objective evidence 
showing a diagnosis of speech aphasia or a diagnosis of 
chronic fatigue syndrome.  

It is initially acknowledged that service administrative 
records show that the veteran worked as a fuel system 
mechanic.  The record contains several lay statements from 
the veteran's fellow servicemen and relatives, maintaining 
that he had experienced speech aphasia and extreme fatigue on 
several occasions after exiting the fuel system and upon 
discharge from service.  On VA examination in July 1992, it 
was reported that the veteran became extremely anxious and 
nervous to the point where he was unable to talk, although 
throughout the interview his speech was coherent and normal 
in tone and volume.  On VA examination in October 1994, it 
was reported that the veteran spoke softly and that his 
speech was delayed with a great deal of delay in formulating 
his thoughts and expressing them.  A medical report dated in 
October 1995 shows that the veteran received treatment for 
complaints of chronic weakness.  In December 1995, F.H.B., 
M.D., wrote that it was possible that having worked with 
methyl, ethyl ketones, without the appropriate protection, 
may be related to the veteran's present predicament of 
symptoms which include easy fatigability.  

The Board also acknowledges that in July 2000, after review 
of the VA claims file, several examinations of the veteran, a 
review of the relevant Material Safety Data Sheets, and U.S. 
Air Force Technical Orders, R.E.W., M.D., opined that the 
medical diagnoses of speech aphasia and chronic fatigue 
syndrome are a direct consequence of chronic and long term 
exposure to volatile chemicals and solvents the veteran 
experienced while on active duty.  

However, in spite of the aforementioned evidence, review of 
the competent medical evidence does not establish that a 
diagnosis of speech aphasia or chronic fatigue syndrome has 
been made.  The service medical records are silent for any 
treatment, or diagnosis, of speech aphasia or chronic fatigue 
syndrome.  Additionally, the post service medical evidence 
does not record a diagnosis of either speech aphasia or 
chronic fatigue syndrome.

VA examination reports and private medical reports dated from 
1977 to 1993 such as reports from A.E.V., M.D.; South Haven 
Community Hospital; South Joseph Memorial Hospital; Riverside 
Community Health Center; the State of Michigan Social 
Services; Reed City Hospital; Bronson Medical Center; and 
Southwestern Michigan Health Care Association are silent for 
speech aphasia or chronic fatigue syndrome

While in May 1994 D.K.M., M.D., stated that the veteran 
"suffered grievous and extensive toxic brain damage from 
exposure to volatile hydrocarbons in jet fuel as well as 
Methyl-ethyl-ketone and that the damage was progressive and 
permanent, he did not reference any pertinent diagnosis.

Additionally, VA examination reports dated in September 1994 
and October 1994, as well as his Social Security reports are 
silent for the matter.  In April 1995, W.A.D., M.D., after 
reviewing the veteran's claims folder, found that if the 
veteran had had exposure to methyl, ethyl, ketone or jet fuel 
the veteran did not have the requisite cognitive deficits 
such as laying down memory traces, impairment in the ability 
to reason, impairment in operational judgment, and impairment 
in the ability or capacity to orient oneself in terms of 
time, place or person.  

As previously noted, in December 1995, F.H.B., M.D., wrote it 
was possible that having worked with methyl, ethyl ketones 
without the appropriate protection may have been related to 
the veteran's present predicament of easy fatigability and 
that medical reports from the trauma and emergency room dated 
in October 1995 show that the veteran received treatment for 
chronic weakness/myalgia, and pharyngitis.  However, neither 
F.H.B. nor any other competent medical evidence of record 
records a diagnosis of either speech aphasia or chronic 
fatigue syndrome.  In fact, the October 1995 trauma and 
emergency room report indicates that the veteran received 
treatment for complaints associated with his leg, buttocks, 
back, and arm.  The veteran's speech was not referenced and 
the veteran's depression was only referenced by history.  
Thus, the Board finds that the December 1995 opinion is of 
little or no probative value.

Additionally, while on neuropsychological evaluation dated in 
July 1997 and on written correspondence received from P.G.D., 
M.D., in December 1998, it was reported that the veteran had 
physical difficulties and symptoms associated with chemical 
exposure.  No reference to speech aphasia or chronic fatigue 
syndrome was made.

Moreover, the current evidence is completely devoid of any 
evidence demonstrating loss of or impairment of the power to 
use or comprehend words.  On neuropsychological evaluation in 
December 1998 and VA examination in February 1999, the 
examiner reported speech was clear, interrupted only by 
occasional tearfulness.  On VA examination in February 2001, 
the examiner noted that on examination the veteran talked in 
a well-modulated voice; he was coherent and rational; and 
there was no disorganization of thought processes.  A 
relevant diagnosis was not made.  Private medical reports 
from Lakeland Medical Center dated from August 2000 to May 
2001 are silent with regard to any complaints of or findings 
associated with a speech disorder, and in an August 2001 
statement from K.E., MA, CF-A, it was noted that no speech or 
language difficulties were reported and none were detected.  
Except for the veteran's complaints of low energy, the 
reports also do not reference chronic fatigue syndrome.

As previously noted, the July 2000 statement of R.E.W., M.D., 
has been considered.  However, the Board finds that it is of 
little or no probative value as it is wholly inconsistent 
with the objective medical evidence of record.  In fact, 
regarding speech aphasia, the statement shows that the 
physician relied heavily on symptoms reported in the October 
1994 examination report (which did not render a diagnosis of 
speech aphasia) and testimony presented by the veteran.  
Additionally, regarding chronic fatigue syndrome, the 
physician reported that the veteran "suffered" from fatigue 
which had impaired his daily living activities since service.  
The physician reported that veteran maintained that he was 
unable to assist with yard work, participate in family 
activities, and take trips away from home because of health 
care concerns.  When rendering his opinion, the physician did 
not recall where a diagnosis of speech aphasia and chronic 
fatigue syndrome had been rendered, nor did he examine the 
veteran and detail clinical findings to support a diagnosis 
of speech aphasia or a diagnosis of chronic fatigue syndrome.  
Rather, the physician merely listed the veteran's historical 
accounts, repeated the disabilities claimed for service 
connection, noted that the veteran by history had symptoms of 
delayed speech and fatigue, and reiterated the veteran's 
subjective complaints.  As such, the physician's recitation 
and opinion is insufficient to establish service connection.  
A bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Additionally, symptoms alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999). 

Finally, the Board has reviewed and considered the voluminous 
newspaper articles, textbook material excerpts, Air Force 
aircraft maintenance manuals, Internet articles, lay 
statements, and hearing testimony of record.  However, this 
evidence too is of insufficient value to establish service 
connection.  The newspaper articles, textbook material 
excerpts, Air Force aircraft maintenance manuals, and 
Internet articles merely provide background information 
associated with fuel system servicing and how the inhalation 
of jet fuel, acetone, and other toxic chemicals may adversely 
affect health.  Not one of the articles specifically 
addresses the veteran's claim.  The Board has reviewed and 
considered the numerous lay statements submitted in 1993 and 
1998, as well as the veteran's hearing testimony of July 1994 
and July 2000, generally maintaining that the veteran was 
exposed to jet fuel while in service and that his 
disabilities resulted therefrom.  However, while the veteran 
and his affiants are competent to assert that he was exposed 
to toxic chemicals while in service and note his observable 
symptoms thereafter, neither he nor any affiant is competent 
to render a diagnosis of speech aphasia or chronic fatigue 
syndrome, or etiologically relate either disorder to service 
or any events of service.  Thus, the lay statements and the 
veteran's testimony are of little or no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence weighs against the 
veteran's claims of entitlement to service connection for 
speech aphasia and chronic fatigue syndrome.  Current 
diagnoses have not been made.  The appeal is denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

Clear and Unmistakable Error

The veteran alleges there is clear and unmistakable error in 
the March 1, 2000, rating decision, denying service 
connection for organic heart disease, chronic headaches, 
dermatitis, seizures, peripheral neuropathy, tinnitus, 
bladder injury, conjunctivitis, and photo sensitivity.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  A clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  To find a clear and unmistakable 
error, it must be determined (1) that either the facts known 
at the time were not before the adjudicator or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied; (2) that an error occurred based on the record and 
the law that existed at the time the decision was made; and 
(3) that, had the error not been made, the outcome would have 
been manifestly different.  Grover v. West, 12 Vet. App. 109, 
112 (1999) citing Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. at 313.  

Because there is no final adverse decision regarding the 
veteran's clear and unmistakable error claim, the Board does 
not have jurisdiction to review this matter.  The March 1, 
2000, rating decision, denying service connection for organic 
heart disease, chronic headaches, dermatitis, seizures, 
peripheral neuropathy, tinnitus, bladder injury, 
conjunctivitis, and photosensitivity is not final.  Rather, 
the rating determinations contained therein have been 
properly developed for appellate review.  In March 2000, the 
RO denied the veteran's claims for service connection.  A 
notice of disagreement with the denials was received in 
December 2000.  In June 2001, the RO issued to the veteran a 
statement of the case.  That same month, the veteran filed a 
substantive appeal.  38 C.F.R. §§ 20.200-20.302 (2001).  As 
such, the March 2001 rating decision remains open and on 
appeal.  

Because the March 1, 2000, rating determinations denying 
service connection for organic heart disease, chronic 
headaches, dermatitis, seizures, peripheral neuropathy, 
tinnitus, bladder injury, conjunctivitis, and photo 
sensitivity are pending appellate review, they are not final 
and binding, and the veteran's claim of clear and 
unmistakable error is not ripe for adjudication.  The Board 
therefore does not have jurisdiction to review the claim of 
whether there is clear and unmistakable error in the March 1, 
2000, rating decision.  The claim is dismissed without 
prejudice to the veteran.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105.  


Increased Evaluation

The veteran seeks an initial rating in excess of 30 percent 
for his dysthymic disorder.  The April 2001 rating decision 
on appeal granted service connection for dysthymic disorder 
with an evaluation of 30 percent effective October 3, 1992.  
Accordingly, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); AB v. 
Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Prior to November 7, 1996, the regulations provided that when 
a dysthymic disorder causes a veteran definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms result 
in such reduction in initiative, flexibility and efficiency 
levels as to produce definite social and industrial 
impairment, a 30 percent evaluation was warranted.  When a 
dysthymic disorder causes a veteran considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people with reliability, 
flexibility, and efficiency levels so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment, a 50 percent evaluation was warranted.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation was warranted for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought, or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 (1993) 
was "qualitative" in character, whereas the other terms 
employed under that regulations to describe symptomatology 
for rating purposes were "quantitative" in character.  To 
ensure that the Board meets the statutory requirement that it 
articulate "reasons or bases" for its decisions, the Court 
invited the Board to construe the term "definite" in a manner 
that would quantify the degree of impairment.  
38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), and a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Also under the new criteria, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9433.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  A GAF of 31 to 40 is defined as some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board finds that neither the 
rating criteria in effect prior to, nor after, November 7, 
1996, are more favorable to the veteran.

After reviewing the pertinent evidence of record, the Board 
finds that since service connection has been in effect, the 
criteria for an initial rating in excess of 30 percent have 
not been met.  The veteran's dysthymic disorder has been 
productive of no more than moderate occupational and social 
impairment consistent with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  His clinical disability picture overall 
has remained essentially the same by history and currently 
throughout the rating period.  As noted herein, service 
connection has been established for the dysthymic disorder 
since October 3, 1992.

In March 1993, D.K.M., M.D., wrote that the veteran had 
depressive episodes intermixed with manic episodes marked by 
disabling emotional instability.  The condition reportedly 
rendered him unemployable even though he was an accomplished 
draftsman.  The physician noted that the veteran never used 
alcohol and drugs.  The physician did not record any clinical 
finding to substantiate his assertions.  

Private medical reports and statements as well as the 
veteran's hearing testimony dated from June 1993 to July 1994 
merely assert that the veteran's depression was service 
related.  It is noted that in May 1994, D.K.M., M.D., wrote 
that the veteran suffered grievous an extensive toxic brain 
damage from exposure to volatile hydrocarbons in jet fuel as 
well as Methyl-ethyl-ketone and that the damage was 
progressive and permanent.  However, no supporting clinical 
data was submitted.

On VA general examination in September 1994, the veteran 
reported a long history of depression and panic attacks, and 
complained of being weepy.  On neurological examination, it 
was reported that the veteran had considerable problems with 
PTSD and panic attacks.  The diagnoses were panic disorder 
and possible depression.

On VA mental examination in October 1994, the veteran 
reportedly lost time from work because of depression and 
panic problems.  He had difficulty with getting out of bed 
due to no energy and not feeling well.  He also reportedly 
had suicidal ideation several years before.  On objective 
evaluation, the examiner observed that the veteran walked 
into the room slowly, with his head cocked slightly to one 
side, and his eyes staring at the floor.  The veteran spoke 
softly with delayed speech and a great deal of delay when 
formulating his thoughts and expressing them.  The diagnosis 
was Axis I:  anxiety disorder, depressive neurosis with panic 
attacks, as evidenced by feelings of impending death, 
palpitations, smothering feelings, numbness of the face and 
sensation of heat, suicidal attempts, and decreased energy 
levels.  

In April 1995, after reviewing the veteran's claims folder, 
W.A.D., M.D., in part, found that the veteran did not have 
cognitive deficits such as laying down memory traces, 
impairment in the ability to reason, impairment in 
operational judgment, and impairment in the ability or 
capacity to orient oneself in terms of time, place or person.  

The veteran's SSA reports merely show that he was awarded 
benefits based on a diagnosis of epilepsy and residuals of an 
open right fracture of the tibia and fibula.  A diagnosis of 
schizophrenia, for which service connection is not in effect, 
was noted.

On compensation and pension examination in December 1998, it 
was reported that the veteran was unemployed.  After 
reviewing the veteran's behavior observations and test data, 
it was reported that the veteran had a mental disorder, 
characterized as psychoneurotic reaction most accurately 
described by an unusual readiness to orient toward issues of 
physical illness, somatic complaints involving multiple and 
diffuse organ systems, and a tendency toward acute 
preoccupation with a single organ system under conditions of 
emotional stress.  The examiner, in part, reported that the 
veteran's symptoms involved depression and anxiety, that the 
veteran was not likely to be psychotic or grossly 
incapacitated; and that he was capable of continued 
functioning, but at reduced levels of efficiency.  The 
examiner also reported that the veteran manifested a high 
average to superior general intellectual functioning and his 
neuropsychological test profile was within normal limits.  
The diagnostic impression included Axis I: somatization 
disorder, dysthymic disorder, and Axis V: Global Assessment 
Functioning (GAF) scale score of 60, currently and past year.

On VA examination in June 1999, the examiner reported that 
the veteran reported that he felt bad, had low energy, was 
sad, and had a tendency to cry.  He added that he could not 
keep a job, feared death, and could not face anyone.  
Examination revealed that the veteran denied having any 
hallucination, but stated that he had had them in the past.  
He reported that he used to see tombstones and bodies off to 
the side of the road, but after stopping several times to 
check he realized that they were not real.  He denied 
homicidal or suicidal thinking, intent or plans.  The 
veteran's hygiene was appropriate: he was well groomed and 
dressed.  He was oriented to place, time, person, and 
circumstances.  He did not have memory impairment, either 
short-term or long-term, and did not appear to be obsessive 
or ritualistic in his behavior.  His speech was clear, 
interrupted only by occasionally tearfulness.  He appeared to 
be slightly anxious during the interview, but less so as the 
interview progress.  He also appeared somewhat depressed.  
The diagnoses were Axis I: somatization disorder and 
dysthymic disorder; Axis III: non-insulin dependent diabetes, 
acid reflux, mild obesity, and history of seizure disorder 
(by history); Axis IV: mild to moderate; and Axis V: GAF 
scale score of 60, currently and the past year.  

On VA examination in February 2001, the examiner noted that 
there had been no significant change for the veteran's past 
medical history since last examination.  It was reported that 
the veteran has never been hospitalized for his psychiatric 
disorder, but reported numerous emergency room visits due to 
panic attacks.  He thought he was dying with each panic 
attack.  The veteran reported that his heart beats like a 
machine gun, he cannot stand or breathe, and he gets real hot 
and sweaty.  The veteran also reported that he has not worked 
since 1977.  The veteran reportedly rated his depression as 
an 8 on a scale of 1 to 10.  He denied suicidal thoughts, but 
he had plans of "trying to drive them away."  On 
examination, the veteran was slow in his motion but not in 
acute physical distress.  The veteran dressed appropriately 
with good hygiene and grooming.  He was cooperative during 
the interview and was oriented times three.  He spoke in a 
well-modulated voice, although his affect was tearful and he 
was apologetic for it during the interview.  The veteran was 
coherent and rational, and there was no disorganization of 
thought processes.  There were no delusions elicited and he 
denied hallucinations for all senses.  His interactions were 
appropriate and his memory appeared grossly intact.  The 
veteran reportedly had panic episodes at least about three or 
four times a month and stated that his depression interrupted 
sleeping.  His wife slept in another bed because he tossed 
during the night.  The veteran also reportedly did not want 
to be with people and would like to isolate himself.  The 
examiner noted that interactions with the interviewer were 
appropriate.  The diagnoses was Axis I:  panic disorder as 
evidenced by episodes of:  tachycardia, feelings of impending 
doom, sweating and body weakness.  Dysthymic disorder as 
evidenced by psychomotor retardation, impaired sleep, and low 
self-esteem, isolation.  Axis II: no diagnosis.  Axis III: 
non-insulin dependent diabetes mellitus, history of seizure 
disorder, and gastric acid.  Axis IV:  moderate to severe.  
Axis V: GAF for panic disorder of 45; GAF for dysthymic 
disorder of 40.  

Private medical reports from Lakeland Medical Center dated in 
August 2000 to May 2001 are silent with regard to any 
complaints of or findings associated with a mental disorder.  
An emergency room report dated in February 2001 notes that 
the veteran's mental status examination was noted to be 
normal.  

As previously noted, since service connection has been in 
effect, the clinical data fail to show that the veteran's 
dysthymic disorder more nearly approximates the requirements 
for an increased rating.  From 1992 to 1996, the veteran's 
dysthymic disorder alone was not manifested by considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people with reliability, 
flexibility, and efficiency levels so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  While in March 1993 D.K.M., M.D., 
wrote that the veteran was unemployable, the physician 
submitted no objective evidence to substantiate his 
assertion.  Additionally, while on VA examination in October 
1994, clinical findings revealed that the veteran's 
disability was productive of depression, panic attacks, and a 
delayed speech and thought process, the examination report 
did not reference the extent of the veteran's impairment 
occupationally or socially, and the objective findings 
recorded are sparse at best.  It is also noted that in April 
1995, after reviewing the veteran's claims folder, the 
examiner found that the evidence did not reveal findings 
indicative of cognitive deficits such as laying down memory 
traces, impairment in the ability to reason, impairment in 
operational judgment, and impairment in the ability or 
capacity to orient oneself in terms of time, place, or 
person.  Moreover, the record shows that Social Security 
benefits were primarily awarded to the veteran based on his 
epileptic episodes and residuals of an open fracture of the 
right tibia and fibula.  

Subsequent clinical findings also fail to demonstrate 
evidence of considerable occupational impairment due solely 
to a dysthymic disorder or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

On VA examination in December 1998 although findings revealed 
depression and anxiety with reduced levels of reliability, 
the examiner added that the veteran was not grossly 
incapacitated; that he was capable of continued functioning 
although at reduced levels of efficiency; that the veteran 
manifested a high average to superior general intellectual 
functioning and his neuropsychological test profile was 
within normal limits; and that the GAF scale score was 60, 
currently and over the past year.  VA examination in June 
1999 essentially revealed the same findings.  Mental 
examination showed that the veteran was oriented to time, 
place, person, and circumstances; he did not have memory 
impairment, short-term or long-term; he did not appear to be 
obsessive or ritualistic in behavior; and he exhibited no 
suicidal or homicidal ideation.  The GAF scale score was 60.  
In addition, although a GAF scale score of 40 was issued on 
VA examination in February 2001, clinical finding recorded at 
that time are similar to those recorded on VA examinations in 
1998 and 1999 too.  That is, although the veteran was 
depressed with a tearful affect, his speech was well 
modulated; he was oriented times three; coherent and rational 
without disorganization of thought; there was no evidence of 
delusions or hallucinations; his interactions were 
appropriate; and his memory appeared grossly intact.  In 
light of the foregoing, the Board finds that the GAF scale 
score of 40 is inconsistent with the clinical findings 
recorded on VA examination in 2001 as well as the overall 
evidence of record.  As such, the February 2001 GAF scale 
score is not dispositive.  

Based on the veteran's objective findings historically and 
currently, the Board finds that since service connection has 
been in effect, the veteran's disability picture due solely 
to a dysthymic disorder more nearly approximates the criteria 
for a rating of 30 percent and no more.  The preponderance of 
the evidence weighs against the veteran's claim and is not in 
equipoise.  38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 
9405, 4.130, Diagnostic Code 9433.

The Board has also considered the provision of 38 C.F.R. 
§ 3.321(b).  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture. Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996). 


Earlier Effective Date

The veteran also asserts that an effective date prior to 
October 3, 1992, is warranted for the grant of service 
connection.  The effective date of an evaluation or award for 
disability compensation based on direct service connection, 
shall be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In April 2001, the RO granted service connection for a 
dysthymic disorder rated as 30 percent disabling and assigned 
an effective date of October 3, 1992.  The assigned effective 
date is appropriate, and the requirements for the assignment 
of an earlier effective date have not been met.  

As previously noted, on October 30, 1992, the RO received the 
veteran's informal claim seeking service connection for an 
acquired psychiatric disorder.  Prior to that date, there is 
no evidence of record indicating that the veteran wanted to 
pursue a claim of service connection for an acquired mental 
disorder.  The record shows in April 1978 the RO received the 
veteran's application seeking pension benefits due to 
residuals of a broken leg.  By letter dated in August 1978, 
the RO acknowledged that the veteran had filed a claim for 
pension benefits.  In November 1978, the veteran's claim was 
denied; he did not appeal.  In January 1992, the veteran 
wrote that he wanted to reopen his claim for benefits that he 
filed in 1977 or 1978.  In March 1992, to substantiate his 
claim, the veteran submitted an Income-Net Worth and 
Employment Statement.  No reference to service connection was 
made.  By letters received in April 1992 and May 1992, the 
veteran indicated that his mental disorder, heart disability, 
asthma, leg disabilities, and severe pain of the face 
contributed to his disability, and in letters received in 
June 1992, the veteran provided information associated with 
various medical reports.  Again, in the letters the veteran 
did not mention service or any events of service.  It was not 
until receipt of the letters dated in October 1992 that the 
veteran alleged that his mental disability was caused by 
events of active service.  

As such, the Board must find that the criteria for the 
assignment of an effective date prior to October 3, 1992, 
have not been made.  Where a claim for service connection was 
received many years post service, the proper effective date 
for disability compensation shall be the date of receipt of 
claim, or date entitlement arose, whichever is later.  As 
such, the effective date of October 3, 1992, and no earlier 
is appropriate.  The appeal is denied.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).



ORDER

Service connection for speech aphasia is denied.

Service connection for chronic fatigue syndrome is denied.

The claim of whether there is clear and unmistakable error in 
the March 1, 2000, rating decision, denying service 
connection for organic heart disease, chronic headaches, 
dermatitis, seizures, peripheral neuropathy, tinnitus, 
bladder injury, conjunctivitis, and photo sensitivity is 
dismissed.

An initial rating in excess of 30 percent for dysthymic 
disorder is denied.

The claim of entitlement to an effective date prior to 
October 3, 1992, for the grant of service connection for a 
dysthymic disorder rated as 30 percent disabling, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

